Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 16-39 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system and a program product for data management in a content management system comprising a server and the clients connected to the server, the server manage a plurality of mutable data objects and the clients to access data objects managed by the server, comprising: receiving, by a first client, first-type information indicative of result data of at least one data processing operation, including validation computation and/or indexing computation, and a respective associated set of data objects, storing, by the first client, result data of the at least one data processing operation in a memory, receiving, by the first client, second-type information indicative of modification of at least one of the data objects, and determining, at the first client and before using the result data of the at least one data processing operation stored in the memory, whether the respective result data is valid or not based on the first-type information and the second-type information at set forth in the specification and independent claims 16, 28, 38, and 39.

Additional References
The examiner as of general interest cites the following references.
a. Blount et al, U.S. Patent No. 8121,993 B2. 
b. Kuhr et al, U.S. Patent No. 7,827,160 B2. 
c. Moeller et al, U.S. Patent No. 7,546,335 B2. 
d. Walsky et al, U.S. Patent Application Publication No. 2015/0215386 A1. 
e. Edlund et al, U.S. Patent Application Publication No. 2005/0192922 A1. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                                      August 05, 2021